DETAILED ACTION
Status of Application: Claims 1-17, 19, and 21-22 are present for examination at this time.  
Claims 1-17, 19, and 21-22 are allowed.
The claims have been amended to embrace allowable subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Allowable Subject Matter
Claims 1-17, 19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims (1, 11, and 19): 
             The closest prior art of record “Method And Apparatus For Separating Text And Figures In Document Images” by Anisimovskiy (Assigned to Samsung Electronics) (“Anisimovskiy”) US2019/0005324,  “Method And Electronic Device For Providing Text-Related Image” by Lim, US2018/0173996 (“Lim”), “Automatic Definition Of Set Of Categories For Document Classification” by Orlov et al., US2019/0294874 (“Orlov”), “Filtering Content In An Online System Based On Text And Image Signals Extracted From The Content” by Griesmeyer  US2016/0323281A1 (“Griesmayer”), “System For Image Recognition In Image Recognition Platform, Has Second Hidden Layer That Is Located Above Visual Layer And Below First Hidden Layer And Correlation Layer That Is Located Above First Hidden Layer", by Zadeh et al., US2018/0204111 (“Zadeh”), “Information Search Method, Device, Apparatus And Computer-Readable Medium” by Fan et al., US2021/0103622  (“Fan”), and “Method For Searching Music In Digital Medium Environment, Involves Determining Similar Audio Files To Music File Based On Comparison Of Respective Musical Features To Audio Features Of Multiple Audio Files” by Lee et al., US202/10294840 (“Lee”) fails to anticipate or render obvious the present claims.
	While the prior art with Lim disclosing similar processes that obviously combine with Anisimovskiy discloses a system that can use machine learning to determine a text 
Griesmeyer while reading on filtering out NFSW content with regard to dependent claims, does not bear on the patentability of the independent claims.  The same is true of Orlov with regard to neural networks.  While aspects of Orlov read on the neural network claims amended into the independent claims, Orlov itself while disclosing that single limitation still fails along with the other references to anticipate or in combination render obvious the rest of the independent claims.
The limitations are known with respect to the amended limitations of a “text vector space” with respect to a “text corpus” is covered by inter alia, Zadeh at ¶¶ 1578, and 1754 (disclosing appear to disclose the concept of comparing an extracted text vector against a database of previously generated text vectors, and a similar technique for image vectors against an image vector database.)
 No one reference individually had the exact system or method envisioned by Applicant, nor could less than 4 references be found with almost but not all of the limitations, and even then it did not seem logical for one of ordinary skill in the art to combine so many references in the exact way as Applicants unless hindsight reasoning was applied and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642